DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


   Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 5, the phrase “wherein the elongated housing is a cane” in lines 1-2 is unclear how the housing itself is a cane. It appears, based on applicant’s disclosure, that the housing is attached to a cane, but not itself a cane (see paragraph [0049] of applicant’s original specification). Therefore, the examiner has interpreted the claim to read “wherein the elongated housing is attached to a cane”.
Regarding claim 5, the phrase “wherein the elongated housing is a walker” in lines 1-2 is unclear how the housing itself is a walker. It appears, based on applicant’s disclosure, that the housing is attached to a walker, but not itself a walker (see paragraph [0049] of applicant’s original specification). Therefore, the examiner has interpreted the claim to read “wherein the elongated housing is attached to a walker”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfer (US 2018/0133094) in view of Karasin (US 2005/0076939), Russo (US 20070000531), Appel (US 2003/0005928).
Regarding claim 1, Helfer discloses (Fig. 1) an assisted walking device comprising: a handle (120), having a top end (top surface of handle 120), and a bottom end (bottom surface of handle 120); 
an elongated housing (810), the elongated housing having a top end (end of 810 closest to handle 120), a bottom end (end of 810 farthest from 120), and an opening into an interior chamber (opening that receives a medical device, paragraph [0103]), the interior chamber extending between the top end and the bottom end of the elongated housing (see Fig. 1), the interior chamber having an upper shelf (top rim of 810) and a lower shelf (bottom rim of 810) positioned therein, the top end of the elongated housing detachably connected to the bottom end of the handle (via hook portion, see Fig. 1. Note that limitation does not claim “direct connection” therefore because hook is attached to the handle, and connected to the bottom end, the top end of the housing by extension is connected to the bottom end); 
an oxygen concentrator (paragraph [0103] recites that the housing 810 can hold an “oxygen concentrator”), the oxygen concentrator detachably positioned within the interior chamber of the elongated housing (paragraph [0103]) and detachably secured by the upper shelf and lower shelf of the interior chamber of the elongated housing (paragraph [0103]),  
a leg member (leg frame 190) for supporting the assisted walking device, the leg member having a top end (end of leg member 190 connected to support rail 130) and a bottom end (end of leg frame 190 connected to wheel 175), the top end of the leg member detachably connected to the bottom end of the elongated housing (because the housing 810 is detachably coupled to the handle 120, the housing 810 is by extension detachably coupled to the top end of leg member 190); and 
a foot member (wheel 175) for stabilizing the assisted walking device on a ground surface (wheels 175 can be locked to stabilize, paragraph [0101]), the foot member having a top end (end of 175 coupled to leg 190) and a bottom end (end of 175 in contact with ground), the top end of the foot member detachably connected to the bottom end of the leg member (wheels 175 detachable, paragraph [0101]), the bottom end of the foot member for contacting the ground surface.  
Helfer does not disclose the handle having an ergonomic grip. However, Karasin teaches (Fig. 1) a pair of handles (36) that have an ergonomic grip (paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Helfer to have an ergonomic grip, as taught by Karasin, for the purpose of providing for a comfortable grip for user and to allow user to stabilize themselves when moving up or down (paragraph [0038] Karasin).
Modified Helfer does not disclose the handle having a control pad. However, Russo teaches (Fig. 1A-1B) a walking device comprising a handle (47) having a control pad (switches 53,55), a controller (control circuitry 33) in communication with the control pad positioned on the handle (Abstract), and a battery (battery 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Helfer to include disclose the handle having a control pad, a controller in communication with the control pad positioned on the handle, and a battery, as taught by Russo, for the purpose of allowing for improved user navigation.
Modified Helfer discloses an oxygen concentrator, but does not disclose the oxygen concentrator comprising an adsorption system configured to generate a flow of oxygen enriched gas, a compressor that comprises a motor, a plurality of sieve beds configured to extract oxygen-enriched gas from ambient air, a controller in communication with the control pad positioned on the handle, and a battery.
However, Appel teaches (Fig. 3A-4) a portable (Abstract) oxygen concentrator comprising an adsorption system (114) configured to generate a flow of oxygen enriched gas (Abstract), a compressor (compressor 112) that comprises a motor (118), a plurality of sieve beds (adsorption beds 300) configured to extract oxygen-enriched gas from ambient air (paragraph [0068]), a controller (controller 119), and a battery (battery 114).
Regarding the limitation “controller in communication with the control pad positioned on the handle”, one of ordinary skill in the art would recognize it would be obvious to use a single controller for controlling the functions of the walker and oxygen concentrator attached thereto, as opposed to incorporating separate components for each component, for the purpose of allowing for optimized and efficient control of the entire walking device by reducing the amount of controllers required.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen concentrator of modified Helfer to include an adsorption system configured to generate a flow of oxygen enriched gas, a compressor that comprises a motor, a plurality of sieve beds configured to extract oxygen-enriched gas from ambient air, a controller in communication with the control pad positioned on the handle, and a battery, as taught by Appel, for the purpose of providing for providing an oxygen concentrator with improved safety features to prevent user damage (paragraph  [0010] Appel).
Regarding claim 3, modified Helfer discloses the oxygen concentrator is configured to be replaceable such that the oxygen concentrator may be selectively inserted and selectively removed from the assisted walking device through the opening in the elongated housing (Helfer discloses that housing 810 can hold an “oxygen concentrator” as well as a variety of other items, and Appel discloses a portable oxygen concentrator. Because of this, one of ordinary skill in the art would appreciate that the combination of modified Helfer and Appel provides for a replaceable oxygen concentrator).
Regarding claim 6, modified Helfer discloses the elongated housing is attached to a walker (walker 100).
Regarding claim 7, modified Helfer discloses the foot member further includes one or more wheels connected thereto (Helfer discloses foot member 175 is attached to a wheel, paragraph [0090]). 
 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfer (US 2018/0133094) in view of Karasin (US 2005/0076939), Russo (US 20070000531), Appel (US 2003/0005928), and further in view of Holder (US 2017/0319802).
 Regarding claim 2, modified Helfer discloses a control pad, but does not disclose the control pad includes a touch screen configured to permit a user to operate the oxygen concentrator.
However, Holder teaches (Fig. 1) a system comprising an oxygen concentrator and a subject interface, the subject interface comprising a touch screen display that allows user to adjust parameters of the oxygen concentrator (paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control pad of modified Helfer to include a touch screen, as taught by Holder, for the purpose of allowing user to change parameters and adjust control of the oxygen concentrator with relative ease (paragraph [0061] Holder).

Claim 4, and further in view of  McCombs (US 8,016,925)
Regarding claim 4, modified Helfer discloses the battery of the oxygen concentrator is configured to be replaceable such that the battery may be selectively inserted and selectively removed from the oxygen concentrator (paragraph [0113] Hefler), but does not disclose the sieve beds of the oxygen concentrator are configured to be replaceable, such that the sieve beds may be selectively inserted and selectively removed from the oxygen concentrator.
However, McCombs teaches (Fig. 1) a portable oxygen concentrator comprising sieve beds (first and second adsorbers 30,32), wherein the sieve beds of the oxygen concentrator are configured to be replaceable, such that the sieve beds may be selectively inserted and selectively removed from the oxygen concentrator (“detachably mounted”, see claims 6 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oxygen concentrator of modified Hefler such that the sieve beds are replaceable, for the purpose of allowing for used beds to be removed and new, fresh beds to be installed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfer (US 2018/0133094) in view of Karasin (US 2005/0076939), Russo (US 20070000531), Appel (US 2003/0005928), and further in view of Izuchukwa (US 6,453,920).
Regarding claim 5, modified Hefler discloses the elongated housing is attached to a walker (see Fig. 1 Hefler), but does not disclose the elongated housing is attached to a cane.
However, Izuchukwa teaches (11A-12C) an elongated housing (426) for providing respiratory therapy to a user attached to either a cane (see Fig. 11A), a crutch (see Fig 12A) or a walker (see Fig. 12C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hefler such that the elongated housing is attached to a cane, as taught by Izuchukwa, for the purpose of allowing users that require walking assistance, but only requiring a cane to improve their walkability, to use the device.
  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785